DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Amended drawings were received on 10/20/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, filed 10/20/2021, with respect to the outstanding drawing objections have been considered and are persuasive. The outstanding drawing objections have been withdrawn.

Applicant’s arguments, filed 10/20/2021, with respect to the outstanding specification objections have been considered and are persuasive. The outstanding specification objections have been withdrawn.

Applicant’s arguments, filed 10/20/2021, with respect to the previous 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “wherein the second layer comprises a functional group comprising at least one of a hydroxyl group or an amine.” From instant specification, ¶54, these limitations refer to PEIE. There is no indication of these limitations in combination with an acid anhydride.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites “wherein the second layer comprises at least one of…” As acid anhydride is now required in claim 1, the claims do not further limit claim 1, and, in fact, appear to broaden them by suggesting an acid anhydride is not required.
Claim 16 recites “wherein the second layer comprises at least one of…” As acid anhydride is now required in claim 1, the claims do not further limit claim 1, and, in fact, appear to broaden them by suggesting an acid anhydride is not required.
Claim 17 is rejected for its dependence on claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 8, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nam, et al. "Effects of the pyromellitic dianhydride cathode interfacial layer on characteristics of organic solar cells based on poly (3-hexylthiophene-2, 5-diyl) and [6, 6]-phenyl C61 butyric acid methyl ester." Journal of Materials Research 25.5 (2010): 866-870.

Claim 1. Nam teaches a device (see Fig. 1) comprising:
a first layer comprising at least one of a semiconducting material, and a hole transport material (HTM) (active layer and HTL, respectively);
a second layer comprising an acid anhydride (interfacial layer comprising pyromellitic dianhydride (PMDA));
and a third layer comprising a material that is conductive (Al),
wherein:
the second layer is positioned between the first layer and the third layer (see Fig. 1),
the first layer, the second layer, and the third layer are in electrical contact with each other (see Fig. 1).
Nam does not explicitly teach the third layer has a first thickness between greater than zero nm and 100 nm. However, it is well established in the art that for the electrode there is a trade-off between cost and contact resistance, with contact resistance decreasing with increasing thickness, and cost increasing with increasing thickness.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the third layer have a first thickness 

Claim 3. Nam teaches the device of claim 1, wherein the HTM comprises PEDOT:PSS.

Claim 4. Nam teaches the device of claim 1. While the claims require the ETM comprises at least one of a structured carbon, an oxide, LiF, calcium carbonate, or an organic molecule, the claims do not require that the ETM is present in the first layer. Hence, even though Nam’s first layer does not comprise an ETM, the device taught by Nam still meets the claimed limitations.

Claim 5. Nam teaches the device of claim 1, wherein the material of the third layer comprises aluminum.

Claim 8. Nam teaches the device of claim 1, wherein the second layer comprises an acid anhydride.

Claim 10. Nam teaches the device of claim 1, wherein the second layer is between 0.3 nm and 1.0 nm (which falls within the claimed range of “between greater than zero nanometers and about 10 nanometers”; see Fig. 3).

Claim 13. Nam teaches the device of claim 1, wherein the second layer results in the device having at least one improved performance metric (see Table 1 and Fig. 3).

Claim 14. Nam teaches the device of claim 13, but not explicitly wherein the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by a shift in at least one of an oxygen peak, a metal peak, or a carbon peak, as detected by X-ray photoelectron spectroscopy.
However, because the claimed and prior art products are substantially identical and produced by a substantially identical process, it would be presumed that this claimed property, namely, the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by a shift in at least one of an metal (aluminum) peak, as detected by X-ray photoelectron spectroscopy, would be presumed to be inherent. See MPEP §2112.01.

Claim 15. Nam teaches the device of claim 13, but not explicitly wherein the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by emersion of the device in pure dimethylformamide for about 30 seconds at about room temperature.
However, because the claimed and prior art products are substantially identical and produced by a substantially identical process, it would be presumed that the claimed property, namely, the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by .

Claims 1-6, 8, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, et al. "Perovskite Solar Cells with Inorganic Electron‐and Hole‐Transport Layers Exhibiting Long‐Term (≈ 500 h) Stability at 85° C under Continuous 1 Sun Illumination in Ambient Air." Advanced Materials 30.29 (2018): 1801010 (cited by and provided with IDS filed 01/06/2020), in view of Nam, et al. "Effects of the pyromellitic dianhydride cathode interfacial layer on characteristics of organic solar cells based on poly (3-hexylthiophene-2, 5-diyl) and [6, 6]-phenyl C61 butyric acid methyl ester." Journal of Materials Research 25.5 (2010): 866-870.

Claim 1. Seo teaches a device (see Fig. 2) comprising:
a first layer comprising at least one of a semiconducting material, and a hole transport material (HTM) (NiO/Cs0.05MA0.95PbI3/PCBM);
a second layer (BCP);
and a third layer comprising a material that is at least one of transparent or conductive (AZO is transparent and conductive),
wherein:
the second layer is positioned between the first layer and the third layer (see Fig. 1),
the first layer, the second layer, and the third layer are in electrical contact with each other (see Fig. 1
the third layer has a first thickness of 40 nm (which falls within the claimed range of “between greater than zero nm and about 100 nm”; see p. 3, ¶1).
Seo does not teach the second layer comprising an acid anhydride; instead, Seo teaches the second layer comprising a sub-nanometer thin layer of BCP (see p. 3).
Nam teaches a solar cell (see Fig. 1). Nam teaches that an interfacial layer of PMDA can act as an exciton blocking layer, and reduce exciton diffusion to the cathode, leading to an increase in OSC performance (§I). Nam further teaches that BCP is also a hole-blocking layer that is widely used in OSCs (N.B. Seo teaches BCP). Thus, Nam suggests Seo’s layer, which is of comparable thickness and on the electron-transporting side of the device, is a hole-blocking layer.
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Seo’s BCP layer with PMDA (an acid anhydride), as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one hole-blocking layer for another, with reasonable expectation of success suggested by Nam’s teaching of equivalence). See MPEP §2143 B.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Seo’s BCP layer with PMDA (an acid anhydride), and/or add a PMDA layer, in order to block excitons and reduce exciton diffusion to the cathode, leading to an increase in OSC performance.

Claim 2. Modified Seo teaches or suggests the device of claim 1, wherein the semiconducting material comprises a perovskite.

Claim 3. Modified Seo teaches or suggests the device of claim 1, wherein the HTM comprises an oxide.

Claim 4. Modified Seo teaches or suggests the device of claim 1, wherein the ETM comprises a structured carbon (PCBM).

Claim 5. Modified Seo teaches or suggests the device of claim 1, wherein the material of the third layer comprises aluminum and zinc.

Claim 6. Modified Seo teaches or suggests the device of claim 5, wherein the material of the third layer is an oxide.

Claim 8. Modified Seo teaches or suggests the device of claim 1, wherein the second layer comprises an acid anhydride.

Claim 10. Modified Seo teaches or suggests the device of claim 1, but not explicitly wherein the second layer has a second thickness between greater than zero nanometers and about 10 nanometers.
However, Li teaches that the concentration of the spin-coating solution impacts the density of the resulting films, and whether or not the film contains pinholes, and the concentration of the spin-coating solution is known to impact the resulting thickness, with increasing thickness resulting from more concentrated solutions (see §3, pp. 64-65). Thus, Li suggests that if the PEIE film is too thin, the oxide film may have pinholes. Li also notes that if the thickness of the PEIE film is too great, the insulating nature of PEIE leads to a higher turn-on voltage (see §3, p. 66).


Claim 12. Modified Seo teaches or suggests the device of claim 11, wherein the third layer has an electrical sheet resistance laterally across the plane of the third layer of (conductivity of AZO is 47.3 mS∙cm-1, the resistivity is the inverse, which is 21.1 Ω∙cm; the thickness is suggested as the same thickness in the device, 40 nm, and dividing by this thickness gives a sheet resistance of 5 MΩ, which falls within the claimed range of “between 1 KOhm/sq and 10 MOhm/sq”).

Claim 13. Modified Seo teaches or suggests the device of claim 1, but not explicitly wherein the second layer results in the device having at least one improved physical property or performance metric (although it is suggested by Nam that the device exhibits improved performance compared to a device without a hole-blocking layer).
However, because the claimed and prior art products are substantially identical and produced by a substantially identical process, it would be presumed that these 

Claim 14. Modified Seo teaches or suggests the device of claim 13, but not explicitly wherein the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by a shift in at least one of an oxygen peak, a metal peak, or a carbon peak, as detected by X-ray photoelectron spectroscopy.
However, because the claimed and prior art products are substantially identical and produced by a substantially identical process, it would be presumed that this claimed property, namely, the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by a shift in at least one of an oxygen peak, a metal peak, or a carbon peak, as detected by X-ray photoelectron spectroscopy, would be presumed to be inherent. See MPEP §2112.01.

Claim 15. Modified Seo teaches or suggests the device of claim 13, but not explicitly wherein the improved physical property or performance metric comprises improved bonding of the third layer to the second layer as demonstrated by emersion of the device in pure dimethylformamide for about 30 seconds at about room temperature.
However, because the claimed and prior art products are substantially identical and produced by a substantially identical process, it would be presumed that the claimed property, namely, the improved physical property or performance metric 

Claim 16. Modified Seo teaches or suggests the device of claim 1, wherein: the first layer comprises a fullerene (PCBM); the second layer comprises at least one poly(ethylenimine) ethoxylated (PETE); and the material of the third layer comprises a metal oxide.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, et al. "Perovskite Solar Cells with Inorganic Electron‐and Hole‐Transport Layers Exhibiting Long‐Term (≈ 500 h) Stability at 85° C under Continuous 1 Sun Illumination in Ambient Air." Advanced Materials 30.29 (2018): 1801010, in view of Nam, et al. "Effects of the pyromellitic dianhydride cathode interfacial layer on characteristics of organic solar cells based on poly (3-hexylthiophene-2, 5-diyl) and [6, 6]-phenyl C61 butyric acid methyl ester." Journal of Materials Research 25.5 (2010): 866-870, as applied to claims 1 and 16, above, and further in view of Eperon, et al. "Perovskite-perovskite tandem photovoltaics with optimized band gaps." Science 354.6314 (2016): 861-865.

Claim 11. Modified Seo teaches or suggests the device of claim 1, but not further comprising: a fourth layer comprising at least one of a second semiconducting material, a second HTM, or a second ETM, wherein: the third layer is positioned between the 
Eperon teaches 2-terminal tandem-tandem perovskites may be formed by having a narrow gap cell as the rear cell deposited on top of a wide bandgap front cell (see Fig. 3A, 3B. N.B. Seo teaches a wide-bandgap cell on ITO glass, and the only necessary change for use in a tandem cell would be replacing Al or Ag with a TCO). The rear cell comprises: a fourth layer comprising at least one of a second semiconducting material, a second HTM, or a second ETM (see Fig. 3B, 1.2 eV perovskite with PEDOT:PSS and C60/BCP). This type of cell could allow theoretical efficiencies upwards of 30% (see p. 864, last ¶), and the cell has greater efficiency than a wide bandgap subcell (see Table 2). 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Seo’s device further comprise: a fourth layer comprising at least one of a second semiconducting material, a second HTM, or a second ETM, wherein: the third layer is positioned between the second layer and the fourth layer, the first layer, the second layer, the third layer, and the fourth layer are electrically connected, in order to increase the efficiency of the device.

Claim 17. Modified Seo teaches or suggests the device of claim 16, further comprising a fourth layer comprising a perovskite, wherein the first layer is positioned between the second layer and the fourth layer.
Eperon teaches 2-terminal tandem-tandem perovskites may be formed by having a narrow gap cell as the rear cell deposited on top of a wide bandgap front cell (see Fig. 3A, 3B. N.B. Seo teaches a wide-bandgap cell on ITO glass, and the only necessary change for use in a tandem cell would be replacing Al or Ag with a TCO). The rear cell comprises: a fourth layer comprising a perovskite (see Fig. 3B, 1.2 eV perovskite). This type of cell could allow theoretical efficiencies upwards of 30% (see p. 864, last ¶), and the cell has greater efficiency than a wide bandgap subcell (see Table 2). 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Seo’s device further comprise: a fourth layer comprising a perovskite, wherein the first layer is positioned between the second layer and the fourth layer, in order to increase the efficiency of the device.

Note
There is no prior art rejection for claim 7.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang, et al. "Atomic layer deposition of metal oxides on pristine and functionalized graphene." Journal of the American Chemical Society 130.26 (2008): 8152-8153, suggests that structurally similar dianhydrides allow uniform film coating of graphene by ALD by providing nucleation sites. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721